 

Case 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.1 PRILED .

Ronald Karz ~

State Bar #134764
MUELLER LAW, PLLC

404 W, 7th Street

Austin, Texas 78701

(512) 478-1236

ronald. karz@muellerlaw.com

Attormey for Plaintiffs

 

Oct 23 2020

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY s/ meganb DEPUTY

 

 

 

 

 

 

UNITED STATES DISTRICT COURT for
the SOUTHERN DISTRICT OF CALIFORNIA

 

~ UNITED STATES OF AMERICA and the
STATE OF CALIFORNIA
ex rel, [UNDER SEAL], -

Plaintiffs,

[UNDER SEAL),

Defendants.

 

 

 

Civ, Action No, ‘20 CV2085 GPC BLM -

QUITAM COMPLAINT
FYLED UNDER SEAL
PURSUANT TO
31 U.S.C. § 3730(b)2
DEMAND FOR JURY TRIAL

 

 
dkse 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.2 Page 2 of 29

\O Go ~ nN ta & WwW ho —

Pome mmm eet
A wn B& WwW NH Fe ©

 

 

 

Ronald Karz

ll State Bar #134764

MUELLER LAW, PLLC
404 W. 7th Street

Austin, Texas 78701

(512) 478-1236

ronald. karz@muellerlaw.com

Attorney for Plaintiffs

 

_ FILED

Oct 23 2020

’ GLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY s/meganb ‘DEPUTY

 

 

 

 

 

 

 

. UNITED STATES DISTRICT COURT for
the SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA and the
STATE OF CALIFORNIA
ex ref, Charles Lewis, Jr.

Plaintiffs,

INTERGRO RESOURCES, INC. d/b/a
INTERGRO REHAB SERVICES,

URPIT AGE CARKHGAIO DIP ATTHIOIOCARrH

Civ. Action No, '20CV2085 GPC BLM

QUITAM COMPLAINT
FILED UNDER SEAL
PURSUANT TO

_- 31 U.S.C. § 3730(b)2
DEMAND FOR JURY TRIAL

 

Ne id to bo Wo WN. bo th ko — — —

 

 

DOIN SS RS A TL ARE

PROPERTIES, LLC d/b/a PROGRESSIVE
HEALTH CARE CENTERS, and OPTIMA
HEALTHCARE SOLUTIONS, LLC,

Defendants,

 

 

“COMPLAINT

‘On behalf of the United States of America, Relator Charles Lewis, Jr. files this qui tam

Complaint against Defendants INTERGRO RESOURCES, INC, d/b/a INTERGRO REHAB

SERVICES, HERITAGE GARDENS HEALTHCARE PROPERTIES, LLC d/b/a

PROGRESSIVE HEALTH CARE CENTERS, and OPTIMA HEALTHCARE SOLUTIONS,

LLC. and alleges as follows:

 

 

 
Case 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.3 Page 3 of 29

Ronald Karz

State Bar #134764
MUELLER LAW, PLLC

404 W. 7th Street

Austin, Texas 78701

(512) 478-1236

ronald. karz@muellerlaw.com

Attomey for Plaintiffs

UNITED STATES DISTRICT COURT for
the SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA and the
STATE OF CALIFORNIA
ex rel, [UNDER SEAL],

Plaintiffs,

[UNDER SEAL],

 

 

Civ. Action Ne.

QUITAM COMPLAINT
I'YLED UNDER SEAL
PURSUANT TO
31 U.S.C. § 3730(b)2
DEMAND FOR JURY TRIAL

 

 
bh

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.4 Page 4 of 29

Ronald Karz
State Bar #1 34764
MUELLER LAW, PLLC

 

 

 

 

 

2
404 W. 7th Street
3 || Austin, Texas 78701
(512) 478-1236
4 | ronald. karz@muellerlaw.com
5 Attorney for Plaintiffs
6
7 UNITED STATES DISTRICT COURT for
the SOUTHERN DISTRICT OF CALIFORNIA
8 |
9 || UNITED STATES OF AMERICA and the
10 STATE OF CALIFORNIA Civ, Action No.
ex rel. Charles Lewis, Jr.
ll QUITAM COMPLAINT
Piaintiffs, FILED UNDER SEAL
12 PURSUANT TO
B | 31 U.S.C. § 3730(b)2
Ve DEMAND FOR JURY TRIAL
14 |
15 || INTERGRO RESOURCES, INC. d/b/a
__ || INTERGRO REHAB SERVICES,
10 ll HERITAGE GARDENS HEALTHCARE
7 PROPERTIES, LLC d/b/a PROGRESSIVE
HEALTH CARE CENTERS, and OPTIMA
18 || HEALTHCARE SOLUTIONS, LLC,
19 Defendants.
20
21 COMPLAINT
22 i ‘On behalf of the United States of America, Relator Charles Lewis, Jr. files this gui tam
23 |} Complaint against Defendants INTERGRO RESOURCES, INC. d/b/a INTERGRO REHAB
24 SERVICES, HERITAGE GARDENS HEALTHCARE PROPERTIES, LLC d/b/a
25
PROGRESSIVE HEALTH CARE CENTERS, and OPTIMA HEALTHCARE SOLUTIONS,
26
7 LLC. and alleges as follows:

bo
oo

 

 

 

 
Oo 6 ~~ DA A BP Ww KO

kee
On Ww Ne &

Case 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.5 Page 5 of 29

INTRODUCTION

1, This is an action to recover treble damages and civil penalties on behalf of the
United States of America and the State of California arising from false statements or records and

false or fraudulent claims made or caused to be made by INTERGRO RESOURCES, INC. d/b/a

ae

INTERGRO REHAB SERVICES, HERITAGE GARDENS HEALTHCARE PROPERTIES,

rrr

LLC d/b/a PROGRESSIVE HEALTH CARE CENTERS (“Progressive”), and OPTIMA
HEALTHCARE SOLUTIONS, LLC (“Optima”) (collectively: “Defendants”) to the United States
of America and private insurers in violation of the False Claims Act, 31 U.S.C. § 3729, et seq

(“FCA”) and the California Insurance Fraud Prevention Act, California Insurance Code §1871.7.

 

| (“IFPA”),
| 2. The false or fraudulent claims and statements at issue involve payments made by
Government-funded health plans such as Medicare and other programs, for therapy and other

I related services administered at skilled nursing facilities (“SNF”) throughout the State of

 

BR MW WN 8M mM NR RD CR BD OO me
Oo J AW Um & WwW NH —|§ Oo CO CO ~JT DH

California.
3. The estimated total damages to the United States from these false and fraudulent

|| claims and statements are significant.
PARTIES

4, Defendant Intergro Resources, Inc, (“Intergro”) is a California corporation (entity
number C2329130) with a principle office located at 1922 N. Broadway in Santa Ana, California.

5. Intergro is a contract therapy company that provides physical, occupational and

 

speech therapy services in various post-acute care settings throughout the State of California
including at Fallbrook Skilled Nursing (325 Potter Street, Fallbrook, California) (“Fallbrook

Facility”),:

 

 
I
2
3
4

Wo CO —-—F cy tA

10
li
12
13
14
15

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.6 Page 6 of 29

6. Between 90% and 99% of the patients at the Fallbrook Facility are Medicare
beneficiaries.

7. Defendant Progressive Health Care Centers (“Progressive”) is a California limited
| liability company (entity number 199736510086) with a principle office located at 25271 Barton
Road in Loma Linda, California.

8, Defendant Progressive owns and administers at least six post-acute care settings
throughout the State of California, including the Fallbrook Facility.

9, Defendant Optima Healthcare Solutions, LLC (“Optima”) is a Florida limited
| liability company registered to do business in the State of California since July 2015 under the
| following entity number: 201518210465,

10.  Optima’s principle office is at 4299 SW High Meadows Ave in Palm City, Florida.
Optima provides SNFs with “therapy management” software as well as billing support.
| 11, Optima provides such services to skilled nursing facilities throughout the country

including those serviced by Intergro and owned or administered by Progressive.

 

16
\7
18
19
20
21

22

23
24
25
26
27
28

12. The Fallbrook Facility does not appear to have its own business registration with
the California Secretary of State. Upon information and belief, the Fallbrook Facility is owned and
administered by Progressive with therapy services provided ‘by Intergro and billing services
provided by Optima.

13. Relator Charles H. Lewis, Jr., a citizen and resident of the State of California, is a
retived police officer. |

14. Relator graduated with Honors from Professional Skills Institute in March, 1998

with an Associate Science Degree in Physical Therapy Assistant.

 

 

 

 

 
Pewee

eek met
wo F&F WwW BN eS

oOo 6 ~JT A Ww SF WW bh

Case 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.7 Page 7 of 29

15. After graduation, Relator worked as a physical therapist assistant (“PTA”) for
North County & Escondido Physical Therapy, in Escondido, CA, from 1998 — 2003; for Tri-City
Physical Therapy & Hand Center, in Vista, CA, from 2003-2008; for Amedisys, Inc. from 2008 to

2011 and for the Graybill Medical Group from 2011 to 2016,

16. In his various positions as a PTA, Mr. Lewis gained experience and exhibited
proficiency in many areas of physical therapy including, but not limited to, outpatient orthopedic
| rehabilitation, aquatic therapy, joint mobilization, acute/sub-acute inpatient care, and
| vestibular/fall prevention in the home care setting.

i 17. Integro hired relator in or about 2016 as a PTA to assist in delivering physical
therapy treatment to patients at the Fallbrook Facility where he presently works.
JURISDICTION AND VENUE
18. Venue and jurisdiction are the same under the FCA. 31 U.S.C. § 3732. An action
may be brought in any judicial district in which any Defendants may be found or in which any

ll proscribed act occurred. 31 U.S.C. § 3732(a).

 

1b
17
18
19
20
21
22
23
24
25
26
27
28

i 19, The United States District Court for the Southern District of California has
jurisdiction and venue for any Complaint brought in the matter because one of the Defendants is
located in this district and many of the proscribed acts occurred in this district.
| 20. Relator is unaware that the allegations in this Complaint have been publicly
disclosed. Further, to the extent that any of the information in this Complaint has been publicly
disclosed, Relator’s allegations in this Complaint are not based on such public disclosures, |

21. Additionally, Relator is an original source of the information upon which

Relator’s allegations are based because he has direct and independent knowledge of it.

 

 

 

 
Oo cc DY DR vA B® Ww Ne

Perm mmm ke et
nn & WwW NO SS ©

Case 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.8 Page 8 of 29

22, Pursuant to 31 U.S.C. § 3730(b)(2), the Relator must provide the Government
with a copy of the Complaint and/or a written disclosure of substantially all material evidence
and material information in their possession contemporaneous with the filing of the Complaint.

23, Relator has complied with this provision by serving his pre-suit Disclosure
Statement with attached exhibits upon Joseph Price, Assistant United States Attorney for the
Southern District of California,

24. In further compliance with 31 U.S.C. §3730(b)(2), relator shall,
contemporaneously with the filing of this Complaint, serve copies of this Complaint upon the
United States Attorney for the Southern District of California and on the Honorable William
Barr, Attorney General of the United States.

25, tn further compliance with 31 U.S.C. § 3730(b)(2), this Complaint is being filed
in camera and will remain under seal for a period of at least sixty days and shall not be served on

the Defendants until the Court so orders,

 

17
18
19
20
21
22
23
24
25
26

27.

28

| I. THE FEDERAL FALSE CLAIMS ACT

26.  Originaily enacted in 1863, Congress substantially amended the FCA in 1986, The

 

1986 amendments enhanced the Government's ability to recover losses sustained as a result of

fraud against the United States.

 

27. Further clarifying amendments were adopted in May 2009 and March 2010. The
FCA imposes liability upon any person who “Knowingly presents, ot causes to be presented [to the
Government] a false or fraudulent claim for payment or approval;” or “knowingly makes, uses or
causes to be made or used, a false record or statement material to a false or fraudulent claim;” or

“knowingly makes, uses, or causes to be made or used, a false record or statement material to an

 

 

 

 
Oo © “Ss DH WD S&S YW BD

10
Il
12
13
14
15

Case 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.9 Page 9 of 29

obligation to pay or transmit money or property to the Government, or knowingly conceals or
knowingly and improperly avoids or decreases an obligation to pay or transmit money or property
| to the Government.” 31 U.S.C. 3729(a)(1)(A), (B), (G).

i 28, Any person found to violate these provisions is liable for a civil penalty of up to
i $11,000 for each such false or fraudulent claim, plus three times the amount of the damages
sustained by the Government.

29. Significantly, the FCA imposes liability where the conduct is merely “in reckless
disregard of the truth or falsity of the information” and further clarifies that “no proof of specific
intent to defraud is required.” 31 U.S.C. 3729(b)( 1).

30. The FCA also broadly defines a “claim” as one that includes “any request or
| demand, whether under a contract or otherwise, for money or property and whether or not the
jj United States has title to the money or property, that — (i) is presented to an officer, employee, or

agent of the United States; or (ii) is made to a contractor, grantee, or other recipient, if the money

or property is to be spent or used on the Government's behalf or to advance a Government program

 

16
17
18
19
20
21
22

23 |

24
25
26
27
28

or interest, and ifthe United States Government — (i) provides or has provided any portion of the
money or property requested or demanded; or (ii) will reimburse such contractor, grantee, or other
| ?ecipient for any portion of the money or property which is requested or demanded.” 31 U.S.C. §
| .

3729(b)(2)(A).

. 31. The FCA empowers private persons with information regarding a false or

| fraudulent claim against the Government to bring an action on behalf of the Government and to

share in any recovery —i.e, a gu fam provision.

|

 

 

 

 

 
a A WwW FB & Lh

 

 

lase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.10 Page 10 of 29

32, The complaint must be filed under seal without service on any Defendants. The
complaint remains under seal while the Government conducts an investigation of the allegations

in the complaint and determines whether to intervene in the action. 31 U.S.C. § 3730(b).

IL. FEDERALLY FUNDED HEALTH INSURANCE PROGRAMS

a. Medicare
33, Medicare is a federally-funded heaith insurance program for the elderly and persons
with certain disabilities, providing both hospital insurance. Medicare Part A covers the cost of

inpatient hospital services and post-hospital nursing facility care, and medical insurance. Medicare

 

 

. | Part B covers the cost of the physician’s services such as services to patients who are hospitalized,
it | if the services are medically necessary and personally provided by the physician.

12 34, | Medicare payments come from the Medicare Trust Fund, which is funded primarily
13 | by payroll deductions taken from the United States work force through mandatory Social Security
14 deductions.

Io 35. Medicare is generally administered by the Centers for Medicare and Medicaid
16

. Services (“CMS”), which is an agency of the Department of Health and Human Services (“HHS”).
18 CMS establishes rules for the day-to-day administration of Medicare. CMS contracts with private
19 j companies to handle the day-to-day administration of Medicare.

20 36. CMS, through contractors, maintains and distributes fee schedules for the payment
21 | of physician services. These schedules specify the amounts payable for defined types of medical
22 services and procedures,

°° 37, Although Medicare is a national program, it adjusts fee-for-service payments to
, providers for geographic differences in the cost of providing care.

26

27 Il

28

 

 

 
lw

\o

10
uw
12
13
14
15

oe SO NK Ow OD

H

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.11 Page 11 of 29

38. CMS adjusts Medicare fee-for-service payments to practitioners and hospitals
according to the geographic location in which the provider practices, recognizing that some costs
are beyond the providers’ control.

39, Payments in high-cost areas are increased relative to the national average, and
payments in low-cost areas are reduced, This known as a “gedgraphic adjustment factor” and is

specifically authorized in 42 C.F.R. § 416.26.

b. Tricare
40,  TRICARE isa federal program which provides civilian health benefits for military
personnel, military retirees, and their families. TRICARE is administered by the Department of
Defense and funded by the Federal Government. See 32 C.F.R. 199.17, At all relevant times to
this matter, applicable TRICARE regulations relating to coverage of claims by providers and
physicians have been substantially similar in all material respects to the applicable Medicare

provisions described above.

 

16
17
18
19
20
21

-22{

23
24
25

27
28

26 |

|

 

 

 

Al, Medicare, Medicaid, TRICARE, and other similar federal programs are referred to

collectively herein as “Government-funded health plans.”
Wi. MEDICARE COVERAGE OF SNF REHABILITATION THERAPY

42. Congress established the Medicare Program in 1965 to provide health insurance
coverage for individuals aged 65 or older and for people with certain disabilities or afflictions. See
42 ULS.C. §§ 426, 426A.
| 43, The Medicare program is divided into four "Parts" that cover different services,
Part A generally covers inpatient hospital services, home health and hospice care, and skilled
nutsing and rehabilitation care. For rehabilitation therapy to qualify for the Part A SNF benefit,

the following conditions must be met: (1) the patient must require skilled nursing care or skilled

 

 
a

OO Wwe FSF We bo

10
ll
12
13
14
15

@ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.12 Page 12 of 29

rehabilitation services (or both) on a daily basis; (2) the daily skilled services must be services that,
as a practical matter, can only be provided in a skilled nursing facility on an inpatient basis; and
(3) the services are provided to address a condition for which the patient received treatment during
a qualifying hospital stay, or for a condition that arose while the patient was receiving care in a
SNF (for a condition treated during the hospital stay). 42 U.S.C. § 1395f(a}\(2)(B); 42 CFR. §
i 409,31(b),

44, Subject to these requirements, Medicare Part A covers up to 100 days of skilled
nursing and rehabilitation care for a benefit period (i.¢., spell of illness) following a qualifying
hospital stay of at least three consecutive days, 42 U.S.C. § 1395d(a)(2)(A); 42 C.F.R. § 409.61(b),

(c).

45, Medicare requires that a physician or certain other practitioners certify that these
requirements are met at the time of a patient's admission to the SNF and re-certify the patient's
continued need for skilled rehabilitation therapy services at regular intervals thereafter. See 42

U.S.C. § 1395f(a)(2)(B); See also Medicare General Information, Eligibility, and Entitlement

 

16
17
18
19
20
21

2

23

| 24

25
26
27
28

Manual, Ch, 4, § 40.3.

46. Medicare Part A will only cover those services that are "reasonable" and

i

|

"necessary." See 42 U.S.C. § 1395y(a)()(A). "[N]o payment may be made under part A or part B
of this subchapter for any expenses incurred for items or services... which... are not reasonable
and necessary for the diagnosis or treatment of illness or injury or to improve the functioning of a
malformed body member,” Jd.

47. In the context of skilled rehabilitation therapy, this means that the services must be

(1) consistent with the nature and severity of the patient’s individual illness, injury, or particular

|

 

 

 

 
oOo fo HN BD oO FS WY Ye

_— — i wk jak ~—
tA ft La bo an oe

 

Jase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.13 Page 13 of 29

medical needs; (2) consistent with accepted standards of medical practice; and (3) reasonable in
duration and quantity,'

48, To assess the reasonableness and necessity of skilled rehabilitation therapy services
and determine whether reimbursement is appropriate, Medicare requires proper and complete
documentation. of the services rendered to beneficiaries. In particular, the Medicare statute
provides that:

The Secretary shall periodically: determine the amount which should be paid under
this part to each provider of services with respect to the services furnished by it,
and the provider of services shail be paid, at such time or times as the Secretary believes
appropriate (but not less often than monthly) and prior to audit or settlement by the
Government Accountability Office, from the Federal Hospital Insurance Trust Fund,
the amounts so determined, with necessary adjustments on account of previously
made overpayments or underpayments; except that no such payments shall be made to
any provider unless it has furnished such information as the Secretary may request in
order to determine the amounts due such provider under this part for the period with ~

. respect to which the amounts are being paid or any prior period.

 

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

42 U.S.C. § 1395 g(a)

TV. MEDICARE PAYMENT FOR SNF REHABILITATION THERAPY

49. Under its prospective payment system ("PPS"), Medicare pays a nursing facility a
pre-determined daily rate for each day of skilled nursing and rehabilitation services it provides to
a patient. See 42 C.F.R. 412 ef seg.? The daily PPS rate that Medicare pays a nursing facility

depends, in part, on the Resource Utilization Group ("RUG") to which a patient is assigned. Each

 

1 See See Medicare Benefit Policy Manual, Ch, 8, § 3.
2 See Exhibit 8.

 

 
.

 

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.14 Page 14 of 29

distinct RUG is intended to reflect the anticipated costs associated with providing nursing and

 

 

 

 

 

 

 

 

 

 

1
> || rehabilitation services to beneficiaries with similar characteristics or resource needs.
3 50. In general, there are five RUG levels for patients that require rehabilitation therapy:
4 || Rehabilitation Ultra High ("RU"); Rehabilitation Very High ("RV"); Rehabilitation High ("RH");
° Rehabilitation Medium ("RM"); and Rehabilitation Low ("RL").
6
51. The RUG level to which a patient is assigned depends upon both the number of
4
g skilled therapy minutes and the number of therapy disciplines the patient received during a seven-
9 day assessment period. The chart below reflects the requirements for the five rehabilitation RUG
10 || levels under the RUG-III classification system.
{1 || [Rehabilitation Requirements to Attain RUG Level
RUG Level
12) RU=Ultea High 1. Minimum 720 minutes per week total therapy
2. At least two therapy disciplines
13 3, One discipline must be provided at least 5 days/week
14] IRV =Very High 1. Minimum 500 minutes per week total therapy
2, One therapy discipline must be provided at least 5 days/week
13 | (RH=High 1. Minimum 325 minutes per week total therapy
2. One therapy discipline must be provided at least 5 days/week
RM=Medium 1. Minimum 150 minutes per week total therapy
7 2. Therapy must be provided at least 5 days/week
3, Can be any mix of therapy disciplines
18) [IRL=Low 1. Minimum 45 minutes per week total therapy
1 2. Therapy must be provided at least 3 days/week
19 3, Can be any mix of therapy disciplines
20 Source: 63 Fed. Reg. 25,252 at 26,262.
52. Medicare pays the highest rate for those beneficiaries that fall into the Ultra High
21 ]).
RUG level, This level is "intended to apply only to the most complex cases requiring rehabilitative
22
74 therapy well above the average amount of service time." Jd. at 26,258.
24 53. Medicare reimbursement also varies within each RUG level depending on: 1) the
25 || patient's ability to perform certain activities of daily living ("ADL"), such as eating, using the
26 | toilet, bed mobility, and transfers (¢.g., from abedtoa chair): and 2) the extent to which the patient
27
28
-li-

 

 

 

 

 
Oo ~~ A wT

“oO

10
il
12
13
14
i$

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.15 Page 15 of 29

needs "extensive services" such as intravenous treatment, a ventilator, tracheostomy, or suctioning.
id,
|v. TRICARE COVERAGE OF SNF REHABILITATION THERAPY

54.  TRICARE isa federally funded medical benefit program established by statute. 10
U.S.C. §§ 1071-1110. TRICARE provides healthcare benefits to eligible beneficiaries, including

ll active duty service members, retired service members, and their dependents. TRICARE covers the

same skilled nursing services as Medicare, The regulatory authority implementing the TRICARE
jprogram provides reimbursement to healthcare providers applying the same reimbursement
\ scheme and coding parameters that the Medicare program applies. 10 U.S.C. §10790(2) (2006),
re-designated as §1079({i)(2), Pub, L. No. 11 -291, Sec. 703 (Dec. 19, 2014) (institutional

providers).

 

| 55, TRICARE, like Medicare, reimburses only for "medically necessary services and
supplies required in the diagnosis and treatment of illness or injury." 32 C.F.R. § 199.4(a)(DQ).

TRICARE follows Medicare's PPS and RUGs methodology and assessment schedule. TRICARE

 

{6
17
18
19
20
24

22 |}

23
24

25)

26
27
28

|| Reimbuirsement Manual 6010.58-M, Ch. 8, § 2, 4.3.5-4.3.7, 4.4.3.

56. Under the TRICARE for Life program, certain beneficiaries who are enrolled in
Medicare are still eligible for TRICARE benefits. For these individuals, known as "TRICARE
dual eligible beneficiaries," TRICARE is the secondary payer io Medicare and is responsible to
jie SNF for any amounts not covered by Medicare. Jd. at 4.4. ,

57. — Whena TRICARE dual eligible beneficiary receives coverage under the Medicare
program, Medicare is the primary payer and TRICARE pays the portion not paid by Medicare. 32
C.F.R. § 199.8, When TRICARE is the primary insurer for a beneficiary, TRICARE reimburses
consistent with Medicare rules and regulations pertaining to SNFs. TRICARE Reimbursement

Maniual 6010.58-M, Ch. 8, § 2, 4.3.5- 4.3.7, 4.4.3

 

- 13.

 

 

 

 
10
Li
12
13
{4
15

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.16 Page 16 of 29

 

oO oe N DA WH B® WN

58. Under TRICARE regulations, providers of medical services must maintain accurate
medical records that identify the specific treatment provided to the patient and the patient's
response to that treatment. 32 C.F.R. § 199.7(b)(3). Providers of medical services must also
provide information and records to TRICARE or its fiscal intermediaries on request to receive
payment. TRICARE prohibits practices such as submitting claims for services which are not
medically necessary, consistently furnishing medical services that do not meet accepted standards
of care and failing to maintain adequate medical records. 32 C.F.R. §§ 199.9(b)(3), (6)G).

59, For TRICARE dual eligible beneficiaries, TRICARE follows Medicare's
determination regarding medical necessity and TRICARE will make payment without further
independent review of the claims. If services are determined not to be necessary under Medicare,
they are not covered under TRICARE, TRICARE Reimbursement Manual 6010.58- M, Ch. 8, §

2, 4.3.16.
VI. OVERVIEW OF THE CALIFORNIA INSURANCE FRAUD PREVENTION ACT

60. Insurance fraud imposes significant costs on the public and insurers, even if an

 

16
17
18
19
20
21
_ 22
23
24
25
26
27
28

insurer ultimately discovers the fraud and denies the fraudulent claim.
61, Most states limit a defrauded insurer’s remedies to breach of contract and fraud

actions, which typically allow an insurer to recover its damages and rescind the policy, however,

 

 

California provides another option.

62. The California Insurance Fraud Prevention Act (“IFPA”), California Insurance

| Code §1871.7, is a powerful tool designed to prevent and punish insurance fraud through the

imposition of significant penalties.
63, California enacted the IFPA in 1989 after finding that rampant insurance fraud
contributed substantially to rising premium costs, and the Government needed assistance to

prosecute the fraud.

-13-

 

 
oo ~FO CO Ww Fe BH OM

2]

10
11
12
13
14
1$

@ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.17 Page 17 of 29

| 64. Unlike most state insurance fraud statutes — which authorize only the government
to prosecute insurance fraud — the IFPA authorizes “interested persons, including an insurer, [to]
bring a civil action for [insurance fraud] for the person and for the State of California.” Cal. Ins.
Code § 1871.7(e)(1).
| 65. The action must be brought in the name of the state and filed under seal to provide
the Government the opportunity to investigate and determine whether to intervene.
| | 66. Generally, if the Government does not intervene, the court unseals the complaint
and the person who brought the action —~ often referred to as the relator — proceeds with the
action,

67. If the Government intervenes, the relator remains involved, but the Government
has the primary responsibility for prosecuting the action.

68. To achieve its objectives, the IFPA imposes significant monetary penalties on.
persons who violate the IFPA or Penal Code §§549-551 by, among other things, submitting

fraudulent insurance claims. The IFPA prescribes penalties between $5,000 and $10,000 pilus an

 

16
17
18
19
20
21
22
23
24
25
26
27
28

 

| assessment of not more than three times the amount of the claim. Cal, Ins, Code § 1871.7(b).
69. The prescribed penalty is assessed for cach fraudulent claim submitted to an insurer.
70. Significantly, because the violation occurs upon completion of the proscribed act,
the IFPA does not require proof that the insurer paid the fraudulent claim to justify the assessment
of penalties, It only requires proof that the unlawful act led to the fraudulent claim.
“71, The IFPA does not define the term “fraudulent claim,” a California Appellate Court
recently held that the “‘fraudulent claim’ requirement broadly refers to claims that are in some

manner deceitful, and is not limited to claims that contain an express misstatement of fact.”

 

 

-14-
|

 

 
Oo © YN BD A && Ww WY

bee meek ek
wn Fe Ow UNDUE CUD

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.18 Page 18 of 29

72. A “fraudulent claim” is one that is “characterized in any way by deceit” or “that
result(s] from conduct that is done with an intention to gain unfair or dishonest advantage.”

73, In other words, what starts off as a legitimate claim may become fraudulent if the
insured inflates the claim, conceals material facts about it cr misrepresents any portion of it, to

gain an unfair or dishonest advantage, such as a greater payout.
DEFENDANT’S IMPROPER CONDUCT

74, From approximately 2016 and continuing to the present, Defendants, through their
executives, officers, managers, directors and employees, deliberately and without regard for
patient need, inflated their reimbursements rates for services provided to patients covered by
Government-flnded health insurance programs. To increase reimbursement rates for skilled
nursing facility stays and the therapy administered during those stays, Defendants deliver
ll excessive therapy to patients without regard for patient need to elevate the RUG classification of
such patients,

75. Typically, when a patient is first-admitted to an SNF and before a plan of care is

 

to ho bo bo ho tM bh bo NR — vom — =
oO sw ON Un _ Ga -hO — Co Oo oo —1 OS

established for that patient, he or she must undergo an evaluation by a licensed therapist. These
evaluations are reported to Government-funded health plans under the following CPT codes:

* 97161 — Physical therapy evaluation, low complexity, typically 20 minutes spent face-to-

 

face with the patient and/or family;

 

« 97162 — Physical therapy evaluation, moderate complexity, typically 30 minutes spent
face-to-face with the patient and/or family;

* 97163 — Physical therapy evaluation, high complexity, typically 45 minutes spent face-to-

face with the patient and/or family;

' « 97165 — Occupational therapy evaluation, low complexity, typically 20 minutes spent face-

to-face with the patient and/or family;

-15.

 

 

 

 
Oo f¢©& S DR Wwe FSF WY Ne

mek mm ee
he oe Ow NSO

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.19 Page 19 of 29

¢ 97166 — Occupational therapy evaluation, moderate complexity, typically 30 minutes spent
face-to-face with the patient and/or family;

* 97167 - Occupational therapy evaluation, high complexity, typically 45 minutes spent
face-to-face with the patient and/or family;

76. According to Relator, physical and occupational therapists at the Fallbrook Facility
typically perform their patient evaluations concurrently and then report their times separately.
Further, regardless of patient need, every evaluation performed at the Fallbrook Facility is
reported as a “high complexity” evaluation. That is to say, for example, the physical and
occupational therapist will evaluate a patient at the same time, over the course ofa single 45 minute
period.

77. Following the evaluation, each therapist submits an independent report that he or
she evaluated the patient for 45 minutes (CPT 97167 or 97163). Defendants then use this inflated
report to justify placing the patient in a higher RUG and thus, improperly billing Government-

funded health plans at a higher reimbursement rate.

 

16
17
18
i9
20
21

22
23
24
25
26
27
28

 

78. Defendants’ reimbursement claims to Medicare show that all patients receive the
highest level of therapeutic services regardless of medical need for the purpose of increasing
reimbursements.

79, According to the Relator, the Defendants also delayed discharges for patients in
higher level RUGs and accelerate discharges for patients in lower level RUGs all to make the most
money.

80. According to Relator, this pattern of overbilling repeats itself for virtually every
therapy patient at the Fallbrook Facility. The following are three specific examples of patients for

whom this pattern of overbilling occurred.

-16-

 

 
oO co NF DA ww SF WH He

eet
a & Ww RO — Qo

fm,

 

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.20 Page 20 of 29

Patient A, a Medicare patient, was admitted to the Fallbrook Facility in September 2016
complaining of back pain. The patient was 72 years old at the time. A physical therapist
and an occupational therapist concurrently evaluated the patient for approximately 45
minutes. Subsequently, the Defendants billed a Government-funded health-plan for two
evaluation sessions of 45 minutes each for a total of 90 minutes.

Patient B, a Medicare patient, was admitted to the Fallbrook Facility in the Fall of 2017
suffering from Parkinson’s Disease. A physical therapist and an occupational therapist
concurrently evaluated the patient for approximately 45 minutes. Subsequently, the
Defendants billed a Government-funded health-plan for two evaluation sessions of 45
minutes each for a total of 90 minutes.

Patient C, a Medicare patient, was admitted to the Fallbrook Facility in complaining of gait
instability. The patient was 82 years old at the time. A physical therapist and an
occupational therapist concurrently evaluated the patient for approximately 45 minutes.

Subsequently, the Defendants billed a Government-funded health-plan for two evaluation

 

16
17
18
19
20
21

22.

23
24
25
26
27
28

 

 

 

sessions of 45 minutes each for a total of 90 minutes.
Patient D, a Medicare patient, was a 70 year old Medicare patient admitted to the Fallbrook

Facility in March 2018 for “decline in function,” A physical therapist and an occupational

therapist concurrently evaluated the patient for approximately 45 minutes. Subsequently,

the Defendants billed a Government-funded health-plan for two evaluation sessions of 45
minutes each for a total of 90 minutes.
Patient E, a Medicare patient, was an 82 Medicare patient admitted to the Fallbrook Facility

in March 2018 for gait instability. A physical therapist and an occupational therapist

-F7-

 

 
(fase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.21 Page 21 of 29

concurrently evaluated the patient, Subsequently, the Defendants billed a Government-

 

 

 

1
2 funded health-plan for two evaluation sessions of 45 minutes each for a total of 90 minutes.
3 » Patient F, a Tricare patient, was admitted to the Fallbrook Facility in early 2018. A physical
4 therapist and an occupational therapist concurrently evaluated the patient. Subsequently,
5 the Defendants billed a Government-funded health-plan’'for two evaluation sessions of 45
6 minutes each for a total of 90 minutes
* Patient G, a BlueCross Blue Shield patient was admitted to the Fallbrook facility in early
9 2018. A physical therapist and an occupational therapist concurrently evaluated the patient.
10 Subsequently, the Defendants billed a Government-funded health-plan for two evaluation
ji sessions of 45 iminutes each for a total of 90 minutes,
12 81. Relator witnessed this activity firsthand at the Fallbrook Facility, Upon
13 information and belief’ the same.conduct occurs at all SNF’s owned and operated by Progressive,
, serviced by Intergro or for whom Optima provides billing support.
, | DEFENDANTS? U0 UNLAWFUL PRACTICES EXPOSED PATIENTS TO RISK OF
10 UNNECESSARY HARM. -
My 82, Defendants’ conduct exposed patients to risk of unnecessary harm. Many patients
: are simply not in a condition to benefit from or to participate in therapy. Forcing these patients to
20 undergo therapy sessions so that the Defendants can classify them in a higher RUG simply raises
01 the patients’ risk of injury in exchange for a higher reimbursement rate for the Defendants.
22 CONCLUSION |
» | 83 The false claims alleged herein pertain to the submissi f false or fraudulent
04 . ged herein pertain to the submission of false or fraudulen
25 claims to the United States Government concetning Government-funded health programs which
6 {| resulted in remuneration unlawfully received by Defendants.
27
28

- 18 -

 

 

 

 
et
mm CO Oo Se NY DB A SF Ww Be =

_
ww

_—
un

fa

ot
to

oie
rs

fase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.22 Page 22 of 29

84. It is alleged that the aforementioned conduct violates the False Claims Act,
including, but not limited to, the following: 31 U.S.C. § 3729(a)(1)(A); 31 U.S.C. § 3729(a)(1){B);
31 U.S.C. § 3729(a)(1(C); 31 U.S.C. § 3729%(a)(1)(D); 31 U.S.C. § 3729a)(1)(E); 31 U.S.C. §
3729(a\(1)(F); and 31 U.S.C, § 3729(a)C1)(G).

85. In light of the foregoing, Defendants are liable to the United States for civil

| penalties and statutory damages.
86. The estimated total damages to the United States from the false and fraudulent

claims and statements made as a result of the aforementioned actions are significant,
| CLAIMS FOR RELIEF .

COUNT I
False Claims Act: Presentation of False Claims
31 U.S.C. § 3729(a)(){A)

87. Relator repeats and incorporates by reference the allegations above as if fully
contained herein,

88. As more particularly set forth in the foregoing paragraphs, by virtue of the acts

 

16
17
18
19
20
21
22
23
24
25
26
27
28

alleged herein, Defendants have “knowingly presented], or cause[d] to be presented, fo an officer
or employee of the United States Government or a member of the Armed Forces of the United
States a false or fraudulent claim for payment or approval” in violation of 31 U.S.C. § 3729(a)(1).
| 89,  Asaresult of Defendants’ acts, the United States has been damaged, and continues
to be damaged, in a substantial amount to be determined at trial, and the United States is entitled
| to at least $5,000 and as much as $11,000 for each such false or fraudulent claim submitted .on or
before November 2, 2015 and up to $21,563 for violations committed after November 2, 2015,
plus three times the amount of the damages sustained by the Government for each and every
violation of 31 U.S.C. § 3729 arising from Defendants’ unlawful conduct as described herein. See
28 C.F.R. §§ 85.3(a)(9).

-19-

 

 

 

 
oO fo ~s Dm Wr FF Ww Ww Ft

ok ~~ b— — —
tun i. a Bo hme oS

=,

 

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.23 Page 23 of 29

é
ra

COUNT i
False Claims Act; Making or Using a False Record
or Statement to Cause Claim to be Paid
31 U.S.C. § 3729(a)(D(B)

90. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

91. As more particularly set forth in the foregoing paragraphs, by virtue of the acts
alleged herein, the Defendants have “knowingly ma[de], use[d], or cause[d] to be made or used, a
false record or statement — i.¢., the false certifications and representations made or caused to be
made by the Defendants — to get a false or fraudulent claim paid or approved by the Government”
in violation of 31 U.S.C, § 3729(a)(2).

92, Asaresult of Defendants’ acts, the United States has been damaged, and continues
to be damaged, in a substantial amount to be determined at trial, and the United States is entitled
to at least $5,000 and as much as $11,000 for each such false or-fraudulent claim submitted on or

before November 2, 2015 and up to $21,563 for violations committed after November 2, 2015,

 

bo bo be bo No NooNM hM bo — a bomb —
os ~~ a LA +. oe bo = © WD oO ~~ on

 

 

plus three times the amount of the damages sustained by the Government for each and-every~ |
violation of 31 U.S.C. § 3729 arising from Defendants’ unlawful conduct as described herein, See
28 C.FLR. §§ 85,3(a)09).
COUNT UI
False Claims Act: Conspiracy to Commit a Violation
U.S.C, § 3729(a)(1(C)

93, Relator repeats and incorporates by reference the allegations above as if fully
contained herein. | |

94,  Assmore particularly set forth in the foregoing paragraphs, by virtue of the acts
alleged herein, the Defendants and its agents have “conspire|d] to commit a violation of

subparagraph (A), (B), (D)...or (G)” it violation of 31 U.S.C. §3729(a)C1(C).

-20-

 

 

 

 
ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.24 Page 24 of 29

95. Asaresult of Defendants’ acts, the United States has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial, and the United States
is entitled to at least $5,000 and as much as $11,000 for each such false or fraudulent claim

FE

submitted on or before November 2, 2015 and up to $21,563 for violations committed after

 

November 2, 2015, plus three times the amount of the damages sustained by the Government for
| each and every violation of 31 U.S.C. § 3729 arising from Defendants’ unlawful conduct as

described herein. See 28 C.F.R. §§ 85.3(a)(9),

COUNT IV
False Claims Act: Knowingly Delivers Less Than All of

| Government's Property in Defendants’ Possession
US.C. §3729(a)(1)(D)

96. Relator repeats and incorporates by reference the allegations above as if fully

contained herein,

 

97, As more particularly set forth in the foregoing paragraphs, by virtue of the acts

alleged herein, the Defendants “ha[d] possession, custody, or control of property or money used,

 

or to be used, by the Government and knowingly deliverfed], or cause[d] to bé delivered, fess than
i all of that money or property” in violation of 31 U.S.C, §3729(a)(1)(D).

98, Asaresult of Defendants’ acts, the United States has been damaged, and continues
| to be damaged, in a substantial amount to be determined at trial, and the United States is entitled
to at least $5,000 and as much as $11,000 for each such false or fraudulent claim submitted on or
I before November 2, 2015 and up to $21,563 for violations committed after November 2, 2015,
plus three times the amount of the damages sustained by the Government for each and every
violation of 31 U.S.C. § 3729 arising from Defendants’ unlawful conduct as described herein. See

28 C.E.R. 8§ 85.3(a)(9).

 

-2) -

 

 

 
Cn mm Ol

Oo co sD

 

ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.25 Page 25 of 29

COUNT V

False Claims Act: Knowingly Conceals or Improperly Avoids an Obligation

to Pay Money te the Government
US.C. §3729(a)()(G)

99, Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

100. As more particularly set forth in the foregoing paragraphs, by virtue of the acts
alieged herein, the Defendants “knowingly makes, uses, or causes to be made or used, a false
record or statement material to an obligation to pay or transmit money or property to the
Government, or knowingly conceals or knowingly and improperly avoids or decreases and
obligation to pay or transit money or property to the Government: in violation of 31 U.S.C.
§3729(a)(1)(G).

101. As aresult of Defendants’ acts, the United States has been damaged, and continues

to be damaged, in a substantial amount to be determined at trial, and the United States is entitled

to at least $5,000 and as much as $1 1,000 for cach such false or fraudulent claim submitted on or

 

|

 

 

before November 2, 2015 and up to $21,563 for violations committed after November 2, 2015,
plus three times the amount of the damages sustained by the Government for each and every
violation of 31 U.S.C. § 3729 arising from Defendants’ unlawful conduct as described herein. See
28 C.FR. §§ 85.3(a)(9).
COUNT VI
California Insurance Fraud Prevention Act
California Insurance Code §1871.7

102, Relator repeats and incorporates by reference the allegations contained in the

foregoing paragraphs of this Complaint as if fully set forth herein.

103. Through the acts more particularly set forth in the foregoing paragtaphs,

Defendants knowingly employed marketeers, runners, steerers, or other persons to procure clients

-22-

 

 
Ay

fase 3:20-cv-02085-GPC-BLM Document 1 Filed 10/23/20 PagelID.26 Page 26 of 29

or patients to whom Defendants could then provide services or benefits under a contract of

 

 

 

 

l
4 || insurance or that was the basis for a claim against an insured individual or his or her insurer.
3 104. As a result of Defendants’ conduct, the United States has been damaged, and
4 continues to be damaged, in an amount to be determined at triai.
> PRAYERS FOR RELIEF
6 WHEREFORE, for each of these claims, the gui fam Plaintiff requests the foliowing relief
’ from each of the Defendants, jointly and severally, as to the federal claims:
e Three times the amount of damages that the Government sustains because of the
10 acts of Defendants;
11 e A civil penalty of for each violation;
12 -e An award to the gui fam Plaintiff for collecting the civil penalties and damages;
[3 e Award of an amount for reasonable expenses necessarily incurred;
. ¢ Award of the gui tam Plaintiff's reasonable attorneys’ fees and costs;
; 6 e Interest; and
17 ¢ Such further relief as the Court deems just.
18 .
19 WHEREFORE, Relator, on behalf of the State of California, demand judgment against
20 Defendants, ordering that:
21 e Defendants pay an amount not less than five thousand doltars ($5,000) plus an
22 assessinent of three times the amount of each fraudulent claim presented to an insurance
23 company in violation of the IFPA.
24 ¢ Relator be awarded the maximum amount allowed pursuant to the IFPA and/or any
. other applicable provision of law;
07 | e Relator be awarded all costs and expenses of this action, including attorneys’ fees
28

~23-

 

 

 

 
& Ww bh

oO SS ~sS OH MA

10
It
12
13
14
15

am.

hase 3:20-cv-02085-GPC-BLM Document 1 Filed 10/23/20 PagelD.27 Page 27 of 29

as provided by the IFPA and/or any other applicable provision of law;
e Relator be awarded such other and further relief as this Court may deem just and

proper.

 

—_
nN

17
18
19
20
21
22
23
24
25
26
27
28

 

 

- 24 ~

 

 

 
ase 3:20-cv-02085-GPC-BLM Document1 Filed 10/23/20 PagelD.28 Page 28 of 29

 

 

 

   

 

; DEMAND FOR JURY TRIAL
4 Relator hereby demands a trial by jury as to all issues.
3
4
5
6
i
404 West 7" Street
8 Austin, X:78701
9 Telephone: (512).478-1236
Facsimile: (512) 478-1473
10 Ronald.karz@mvellerlaw,com
1} William L. Hurlock, Esq.
MUELLER Law LLC
12 363: Bloomfield Avenue
B Suite 2-C
Montclair, New. Jersey 07042
14 Telephone: (973) 233-8290
. Facsimile; (973) 509-9521 |
15 William, Hurlock@muellerlaw.com
16 ATTORNEYS FOR RELATOR
17
18
19
20
21
22
23 fi
24
25
26
27 |
28

 

~25--

 

 

 
Case 3:20-cv-02085-GPC-BLM Document 1 Filed 10/23/20 PagelD.29 Page 29 of 29

Court Name; USDC California Southern
Division: 3
Receipt Reber CAS125086
‘Cashier ID: afullar
Transaction Date; 10/23/2020
Payer Name: Mueller Law LLC

CIVIL FILING FEE

For: Mueller Law LLC

Case/Party: D-CAS-3-20-C\V-002085-001
_ Amount: $400.09

 

 

CHECK
Check/HMoney Order Num: 1321
Amt Tendered: $400.00

Tota) Que: 400.00
[otal Tendered: $400.00
hange Awt : 0.00

There will be a fee of $53.00
charged for any returned chack .

 
